Citation Nr: 1213169	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for detached retina of the left eye.  The Veteran disagreed and perfected an appeal.  In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he severely injured his head during service and that the injury resulted in the eventual detachment of the retina of the left eye.  Specifically, he contends that he hit his head on a doorway aboard the U.S.S. John F. Kennedy (CV-67) as he was rushing to get to his general quarters station and that the injury made his eye more susceptible to a detached retina.  He seeks service connection for the residuals of his left eye detached retina.  He testified that the treatment occurred in the summer of "1983 or 1984."  See hearing transcript at page 18. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Veteran testified that he was treated after his injury on board the U.S.S. John F. Kennedy at the "Norfolk Naval Hospital."  See hearing testimony at page 5.  He has requested that VA obtain records from that facility to substantiate his claim.  The Veteran's representative contends, and the record indicates, that VA has made no attempt to obtain those records.

In addition, in his February 2008 claim, the Veteran stated that he has received treatment at the West Palm VA Medical Center since "1983."  VA medical records dating from 2007 have been associated with the claims folder but it does not appear that the RO requested records dating from "1983."  These records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records, including those from the "Norfolk Naval Hospital," or other Navy medical facility in Norfolk, Virginia, which pertain to the Veteran and date from 1983 through 1984. 

All attempts to fulfill this development should be documented in the claims file.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Attempt to obtain VA treatment records pertaining to the Veteran from the West Palm Beach VA Medical Center dating from "1983."  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  Ensure the above development has been properly completed, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


